Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered. Applicant has amended claim 1 to include “wherein the top silicon layer having the thickness greater at the edge than at the center is in direct contact with the oxide layer having the thickness greater at the center than the edge”.  Applicant’s arguments are primarily dependent upon Applicant’s amendment.  New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1- 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maydan et al (US 2004/0121605 A1)(“Maydan”) in view of Endo et al (US 2007/0026637 A1)(“Endo”).
Maydan discloses a method of planarizing a wafer surface, as Maydan discloses planarizing a silicon wafer having a nonuniform profile (Abstract),  including
Providing a first and a second wafer

Injecting a foaming ion, as Maydan discloses implanting or injecting hydrogen ion to form a peeling or cleaving the  layer in the first wafer (para. 0044), subject to the thickness of the oxide layer, as Maydan discloses the determining of the nonuniform thickness profile and carrying out the oxidation according to the nonuniform thickness profile  (para. 0010-0012)
Bonding the first and second wafers with the oxide as an intermediate layer , as Maydan discloses bonding the wafers with the single crystal silicon on top of an insulator film (para. 0044)
Raising the temperature to cause the bonded rwafer to crack in the peeling layer , a portion of the first wafer remaining on the surface of the oxide is a top silicon layer, and the oxide layer is an insulating buried layer , the thickness is grater at the edge than at the center, the silicon layer having the thickness greaterat the edge than at the center is in direct contact with the oxide layer having the thickness greater at the center than at the edge, as Maydan discloses stacking the wafers with the grown oxide in between (para. 0044-0047)(.
Maydan is silent with respect to  and annealing the bonded wafer.
Endo, in the same field of endeavor of SOI wafer manufacturing (para. 0001), discloses forming an oxide layer on the substrate, implanting hydrogen ion, and heating  and bonding the wafers and heating to peel the wafers, the oxidized wafer being bonded onto a second wafer (Fig. 1 and para. 0108-0112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the steps disclosed by Endo with the method disclosed by 
Re claim 2:  Maydan discloses implantation of hydrogen in order to form a layer for cleaving (para. 0044).

Claims 3-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Maydan et al (US 2004/0121605 A1)(“Maydan”) in view of Endo et al (US 2007/0026637 A1)(“Endo”). as applied to claim 1 above, and further in view of Ito (Us 2002/0058387 A1).
Maydan in view of Endo discloses the limitations of claim 1 as stated above.  Maydan in view of Endo is silent with respect to annealing with a hydrogen atmosphere.
Ito, in the same field of endeavor of SOI wafers (Abstract), discloses an annealing method of the invention disclosed by ITO for an SOI wafer obtained after the separation or deamination or cracking step (para. 0136 and Fig. 5D), the annealing method is disclosed to be an annealing in a reducing atmosphere of hydrogen and an inert gas such as argon or helium or neon (para. 0031 and 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the step disclosed by Ito with the method disclosed by Maydan in view of Endo in order to obtain the benefit of reducing roughness as disclosed by Ito  (Ito, para. 0002),
Re claim 4:  The combination of Maydan, Endo, and Ito discloses combined gases of hydrogen and helium, neon, or argon (para. 0031 and 0032), as stated above in the rejection of claim 3.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  a Maydan et al (US 2004/0121605 A1)(“Maydan”) in view of Endo et al (US 2007/0026637 A1)(“Endo”)s applied to claim 1 above, and further in view of Usenko (US 7,148,124 B1).

Usenko, in the same field of endeavor of making an SOI wafer (col. 9, lines 54-55), discloses annealing the bonded wafer includes promoting reconstruction of silicon atoms on the wafer surface such as planarization is promoted and the reconstruction rate is higher at an edge than at the center and there is thickness uniformity at the top silicon layer, as Usenko discloses that crystallization of the amorphosized portion which results from the anneal of the SOI wafer (col. 16, lines 5-15 and 21-50), which is a disclosure of reconstruction of silicon atoms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the mechanism disclosed by Usenko to the method disclosed by Maydan in view of Endo because the steps in the method disclosed by Maydan in view of Endo are steps described by Usenko.

Claims 6-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Maydan et al (US 2004/0121605 A1)(“Maydan”) in view of Endo et al (US 2007/0026637 A1)(“Endo”)and of Peidous et al (US 2017/0338143 A1)(“Peidous”).
             Maydan discloses a method of planarizing a wafer surface, as Maydan discloses planarizing a silicon wafer having a nonuniform profile (Abstract),  including
Providing a first and a second wafer
Oxidizing the first wafer to form an oxide laye on a surface, the oxide layer has a thickness which is greater at a center than at an edge, as Maydan discloses determining a nonuniform thickness profile of a wafer (para. 0010), which is a disclosure of the nonuniform thickness profile may be thickness at the center or at the edges, and growing by wet oxidation an oxide according to the nonuniform profile (para. 0010-0012) ,  0039 and 0117)

Bonding the first and second wafers with the oxide as an intermediate layer , as Maydan discloses bonding the wafers with the single crystal silicon on top of an insulator film (para. 0044)
Raising the temperature to cause the bonded rwafer to crack in the peeling layer , a portion of the first wafer remaining on the surface of the oxide is a top silicon layer, and the oxide layer is an insulating buried layer , the thickness is grater at the edge than at the center, the silicon layer having the thickness greaterat the edge than at the center is in direct contact with the oxide layer having the thickness greater at the center than at the edge, as Maydan discloses stacking the wafers with the grown oxide in between (para. 0044-0047)(.
Maydan is silent with respect to  and annealing the bonded wafer. Maydan  is also silent with respect to H2 and HCl atmosphere for etching the top silicon layer.
Endo, in the same field of endeavor of SOI wafer manufacturing (para. 0001), discloses forming an oxide layer on the substrate, implanting hydrogen ion, and heating  and bonding the wafers and heating to peel the wafers, the oxidized wafer being bonded onto a second wafer (Fig. 1 and para. 0108-0112).
Peidous, in the same field of endeavor of semiconductor on insulator wafer treatment (Abstract), discloses thinning the wafer using vapor phase HCl using H2 carrier gas (para. 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the steps disclosed by Endo with the method disclosed by Maydan in order to obtain the cleaving of the wafers, which Endo discloses is of art recognized suitability for an intended purpose (MPEP 2144.07).

Re claim 7:  Maydan discloses implantation of hydrogen in order to form a layer for cleaving (para. 0044).
Re claim 11:  The combination of Maydan and Endo and Peidous discloses the etching the top silicon layer with a mixed gas of hydrogen and HCl includes an etch rate which is higher at the edge than at the center such that there is thickness uniformity for the top silicon layer, as Maydan discloses that the arrangement of apparatus disclosed by Maydan can form the wafer layers relatively center thick (para. 0061) and that the planariizing can be controlled to removing or consuming  more material from thicker areas (para. 0104) and processes and flow of gases can be controlled according to whether the material is center flat or center thick or edge thick or tapering off at the edges (para. 0107), which Maydam discloses can be controlled by control of the flow rate of gases (para. 0013 and para. 0061 and 0068)  and control of the thermal heating apparatus (para. 0071) and the controller can control the uniform or nonuniform  flow and thermal transition between zones of the wafer (para. 0074-0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  that the arrangement disclosed by the combination of Maydan and Endo and Peidous can be used for wafers which are thicker at the center or thicker at the edges because Maydan discloses producing and treating wafers which are thicker or thinner at the center or at the edges.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Maydan et al (US 2004/0121605 A1)(“Maydan”) in view of Endo et al (US 2007/0026637 A1)(“Endo”  and of   Peidous et al   as applied to claim 6 above, and further in view of Henley et al (US 2007/0232022 A1)(“Henley”).
Maydan in view of Peidous  discloses the limitations of claim 6 as stated above.  Maydan in view of Peidous is silent with respect to the recited temperature range.
Henley, in the same field of endeavor of SOI wafers (para. 0013), as Henley discloses two silicon substrates with oxide in between (Abstract), discloses a method of cleavage of the wafers after bonding in which the cleavage temperature is greater than 1000 degrees C (para. 0044) in a hydrogen-bearing environment (para. 0044). The temperature disclosed by Henley is approaching the recited range and therefore the recited range is obvious (MPEP 2144.05 (I)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Henley with the method disclosed by Maydan in view of Peidous in order to obtain the benefit of avoiding damage as disclosed by Henley (para. 0012).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Maydan et al (US 2004/0121605 A1)(“Maydan”) in view of Endo et al (US 2007/0026637 A1)(“Endo”  and of   Peidous et al (US 2017/0338143 A1) (“Peidous”)   as applied to claim 6 above, and further in view of Mizushima et al (US 6,346,732 B1)(“Mizushima”).
Maydan in view of Endo and of Peidous discloses the limitations of claim 6 as stated above.  Maydan in view of Endo and of Peidous is silent with respect to the recited percentage of HCl in the mixed gas.
Mizushima, in the same field of endeavor of heat treatment and etching of silicon, including SOI wafer (col. 1, lines 36-41), discloses etching of slicon layers in a chamber of an LPCVD reactor in a gas of for example 1% HCl diluted with H2 (col 18, lines 62-67 and col. 19, lines 1-5).  Mizushima discloses a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the percentage of HCl in the hydrogen in the gas as disclosed by Mizushima with the method disclosed by Maydan in view of Endo and of Peidous because Mizushima discloses a range for the proportion of HCl which overlaps or closely approaches the recited range (MPEP 2144.05) and is of art recognized suitability for an intended purpose (MPEP 2144.07).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Maydan et al (US 2004/0121605 A1)(“Maydan”) in view of Endo et al (US 2007/0026637 A1)(“Endo”  and of   Peidous et al (US 2017/0338143 A1) (“Peidous”)   as applied to claim 6 above, and further in view of Thilderkvist et al (US 2002/0090818 A1).
Maydan in view of Endo and of Peidous discloses the limitations of claim 6 as stated above.  Maydan in view of Endo and of Peidous is silent with respect tto the recited flow rate range.
Thilderkvist, in the same field of endeavor os smoothing a silicon surface (Abstract), disclosed mixed HCl and H2 etchant for smoothing silicon surface and Fig. 4 shows for an H2 flow rate the etch 4ate for different HCl flow rates at 1100 degrees C (para. 0054 and Fig. 4), whichis a disclosure of the etch rate of silicon and the dependency upon the flow rate of the gases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen a flow rate in the recited range because Thildervist discloses that the flow rate of the gases is a variable which one of ordinary skill would have been able to find through routine optimization (MPEP 2144.05(II)).

s 12-13 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Maydan et al (US 2004/0121605 A1)(“Maydan”) in view of Endo et al (US 2007/0026637 A1)(“Endo”) and  of Usenko (US 7,148,124 B1).
Maydan discloses a method of planarizing a wafer surface, as Maydan discloses planarizing a silicon wafer having a nonuniform profile (Abstract),  including
Providing a first and a second wafer
Oxidizing the first wafer to form an oxide laye on a surface, the oxide layer has a thickness which is greater at a center than at an edge, as Maydan discloses determining a nonuniform thickness profile of a wafer (para. 0010), which is a disclosure of the nonuniform thickness profile may be thickness at the center or at the edges, and growing by wet oxidation an oxide according to the nonuniform profile (para. 0010-0012) ,  0039 and 0117)
Injecting a foaming ion, as Maydan discloses implanting or injecting hydrogen ion to form a peeling or cleaving the  layer in the first wafer (para. 0044), subject to the thickness of the oxide layer, as Maydan discloses the determining of the nonuniform thickness profile and carrying out the oxidation according to the nonuniform thickness profile  (para. 0010-0012)
Bonding the first and second wafers with the oxide as an intermediate layer , as Maydan discloses bonding the wafers with the single crystal silicon on top of an insulator film (para. 0044)
Raising the temperature to cause the bonded rwafer to crack in the peeling layer , a portion of the first wafer remaining on the surface of the oxide is a top silicon layer, and the oxide layer is an insulating buried layer , the thickness is grater at the edge than at the center, the silicon layer having the thickness greaterat the edge than at the center is in direct contact with the oxide layer having the thickness greater at the center than at the edge, as Maydan discloses stacking the wafers with the grown oxide in between (para. 0044-0047)(.

Endo, in the same field of endeavor of SOI wafer manufacturing (para. 0001), discloses forming an oxide layer on the substrate, implanting hydrogen ion, and heating  and bonding the wafers and heating to peel the wafers, the oxidized wafer being bonded onto a second wafer (Fig. 1 and para. 0108-0112).
Usenko, in the same field of endeavor of making an SOI wafer (col. 9, lines 54-55), discloses annealing the bonded wafer includes promoting reconstruction of silicon atoms on the wafer surface such as planarization is promoted and the reconstruction rate is higher at an edge than at the center and there is thickness uniformity at the top silicon layer, as Usenko discloses that crystallization of the amophosixed portion which results from the anneal of the SOI wafer (col. 16, lines 5-15 and 21-50), which is a disclosure of reconstruction of silicon atoms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the steps disclosed by Endo with the method disclosed by Maydan in order to obtain the cleaving of the wafers, which Endo discloses is of art recognized suitability for an intended purpose (MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the mechanism disclosed by Usenko to the method disclosed by Maydan in view of Endo because the steps in the method disclosed by Maydan in view of Endo are steps described by Usenko.
Re claim 13:  The combination of Maydan and Endo and Usenko discloses raising the temperature to crack the bonded wafer at the implantation layer, as Endo, in the same field of endeavor of SOI wafer manufacturing (para. 0001), discloses forming an oxide layer on the substrate, implanting 
Re claim 16:  The combination of Maydan, Endo, and Usenko discloses promoting of reconstruction of the silicon, as Usenko discloses annealing the bonded wafer includes promoting reconstruction of silicon atoms on the wafer surface such as planarization is promoted and the reconstruction rate is higher at an edge than at the center and there is thickness uniformity at the top silicon layer, as Usenko discloses that crystallization of  the amorphosized portion results from the anneal of the SOI wafer (col. 16, lines 5-15 and 21-50), which is considered a disclosure of reconstruction of silicon atoms.

Claimss 14-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Maydan et al (US 2004/0121605 A1)(“Maydan”) in view of Endo et al (US 2007/0026637 A1)(“Endo”) and  of Usenko (US 7,148,124 B1)  as applied to claim 13 above, and further in view of Ito (Us 2002/0058387 A1).
Maydan in view of Endo discloses the limitations of claim 13 as stated above.  Maydan in view of Endo is silent with respect to annealing with a hydrogen atmosphere and hydrogen and inert gas.
Ito, in the same field of endeavor of SOI wafers (Abstract), discloses an annealing method of the invention disclosed by ITO for an SOI wafer obtained after the separation or deamination or cracking step (para. 0136 and Fig. 5D), the annealing method is disclosed to be an annealing in a reducing atmosphere of hydrogen and an inert gas such as argon or helium or neon (para. 0031 and 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the step disclosed by Ito with the method disclosed by Maydan in view of Endo in order to obtain the benefit of reducing roughness as disclosed by Ito  (Ito, para. 0002),
Re claim 14:  The combination of Maydan, Endo, and Ito discloses combined gases of hydrogen and helium, neon, or argon (para. 0031 and 0032), as stated above in the rejection of claim 3.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CARIDAD EVERHART/               Primary Examiner, Art Unit 2895